In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-06-00183-CR

______________________________



TYSHUN L. HYDER, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 124th Judicial District Court

Gregg County, Texas

Trial Court No. 34167-B







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	A Gregg County jury found Tyshun L. Hyder guilty of aggravated robbery using a deadly
weapon (1) and assessed an enhanced punishment of life imprisonment.  See Tex. Penal Code Ann.
§ 29.03(a)(2) (Vernon 2003); see also Tex. Penal Code Ann. § 12.42(c)(1) (Vernon Supp. 2006). 	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Hyder v. State, cause number 06-06-00182-CR, we affirm the judgment of the trial
court.

							Jack Carter
							Justice

Date Submitted:	May 9, 2007
Date Decided:		August 7, 2007		

Do Not Publish

1. In one trial, Hyder was convicted of two offenses of aggravated robbery.  Although the
appeals from the convictions were briefed as one and present the same point of error, this appeal
involves only the robbery of the insurance company.  The robbery of the Family Dollar store is
addressed in the companion case, Hyder v. State, cause number 06-06-000182-CR.


rant the motion.  See Tex. R. App. P. 42.2.
            Accordingly, we dismiss the appeal.
 

                                                                        Jack Carter
                                                                        Justice

Date Submitted:          June 20, 2006
Date Decided:             June 21, 2006

Do Not Publish